Exhibit 10.4 20[]-[] SUBI SERVICING SUPPLEMENT TO AMENDED AND RESTATED TRUST AND SERVICING AGREEMENT among TMTT, INC., as Titling Trustee of Toyota Lease Trust, TOYOTA MOTOR CREDIT CORPORATION, as Servicer, and U.S. BANK NATIONAL ASSOCIATION, as Trust Agent Dated as of [] ARTICLEI DEFINITIONS 2 Definitions 2 ARTICLEII REPRESENTATIONS OF SERVICER 2 Representations of Servicer 2 ARTICLEIII CREATION OF 20[]-[] SUBI 4 Initial Creation of 20[]-[] SUBI Portfolio and 20[]-[] SUBI Sub- Trust 4 [Reserved] 4 Servicer Payment in Respect of Certain Contracts and Leased Vehicles 4 Filings 5 ARTICLEIV SPECIFIC REQUIREMENTS FOR ADMINISTRATION AND SERVICING OF CONTRACTS IN 20[]-[] SUBI PORTFOLIO 6 Servicer Bound by Titling Trust Agreement 6 Collection of Monthly Payments and Remittances; Application of Proceeds; Accounts 6 Records 11 Collection and Application of Security Deposits 12 Appointment of Subservicer 12 Payment of Certain Fees and Expenses; No Offset 13 Servicing Compensation 14 Repossession and Sale of Leased Vehicles 15 Servicer to Act on Behalf of Titling Trust 17 Indemnities of Servicer 19 Third Party Claims 20 Insurance Policies 21 Servicer Not to Resign; Assignment 21 Obligor Insurance Coverage in Respect of Leased Vehicles 22 Merger or Consolidation of, or Assumption of the Obligations of, Servicer 23 Limitation on Liability of Servicer and Others 23 Contingent and Excess Liability Insurance Policies 24 ARTICLEV STATEMENTS AND REPORTS 24 Servicer’s Certificate 24 Annual Statement of Compliance; Notice of Default 25 Other Certificates and Notices From Servicer 25 Tax Returns 26 Information to be Provided by the Servicer 27 Remedies 27 ARTICLEVI DEFAULT 28 Servicer Default; Termination of Servicer as to 20[]-[] SUBI Portfolio 28 No Effect on Other Parties 28 Appointment of Successor 29 Compensation Payable 30 Notification 30 ARTICLEVII MISCELLANEOUS 31 Termination of Agreement 31 Amendment 31 Governing Law 33 Notices 33 Severability 33 Nonpetition Covenants 33 Inspection and Audit Rights 34 Headings 34 Execution in Counterparts 34 Rights Cumulative 34 Further Assurances 34 Third-Party Beneficiaries 35 Effect of 20[]-[] SUBI Servicing Supplement on Titling Trust Agreement 35 Intent of the Parties; Reasonableness 35 Assignment by the Titling Trust or Servicer 36 EXHIBITS EXHIBIT A Schedule of 20[]-[] Contracts and 20[]-[] Leased Vehicles as of the Initial Cutoff Date A-1 EXHIBIT B Form of Power of Attorney B-1 EXHIBIT C Form of Servicer’s Certificate C-1 EXHIBIT D Form of Annual Certification D-1 EXHIBIT E Servicing Criteria to be Addressed in Assessment of Compliance E-1 SCHEDULE I Servicer Offices 20[]-[] SUBI SERVICING SUPPLEMENT TO THE AMENDED AND RESTATED TRUST AND SERVICING AGREEMENT 20[]-[] SUBI SERVICING SUPPLEMENT TO THE AMENDED AND RESTATED TRUST AND SERVICING AGREEMENT (this “20[]-[] SUBI Servicing Supplement”), dated as of [], among TMTT, INC., a Delaware corporation, as Titling Trustee of Toyota Lease Trust, a Delaware business trust (the “Titling Trust”), TOYOTA MOTOR CREDIT CORPORATION, a California corporation (“TMCC”), as Servicer, and U.S. BANK NATIONAL ASSOCIATION (formerly known as First Bank National Association), as Trust Agent. RECITALS A.TMCC, the Titling Trustee and the Trust Agent have entered into the Titling Trust Agreement, pursuant to which TMCC and the Titling Trustee formed the Titling Trust for the purpose of taking assignments and conveyances of, holding in trust and dealing in, various Titling Trust Assets in accordance with the Titling Trust Agreement. B.Concurrently herewith, and as contemplated by the Titling Trust Agreement, TMCC, the Titling Trustee and the Trust Agent are entering into the 20[]-[] SUBI Supplement, pursuant to which the Titling Trustee, on behalf of the Titling Trust and at the direction of TMCC, as UTI Beneficiary, will create and issue to or to the order of TMCC a 20[]-[] SUBI Certificate evidencing beneficial interests in the assets of the 20[]-[] SUBI.It is the intention of the parties hereto that the 20[]-[] SUBI Certificate represent a 100% beneficial interest in the 20[]-[] SUBI, whose beneficiaries generally will be entitled to the net cash flow arising from, but only from, the related 20[]-[] SUBI Assets, all as set forth in the Titling Trust Agreement and the 20[]-[] SUBI Supplement. C.Also concurrently herewith, TMCC and the Depositor are entering into the 20[]-[] SUBI Certificate Transfer Agreement, pursuant to which TMCC is selling to the Depositor, without recourse, all of TMCC’s right, title and interest in and to the 20[]-[] SUBI Certificate, and the interest in the 20[]-[] SUBI represented thereby, and all moneys due thereon and paid thereon or in respect thereof and the right to realize on any property that may be deemed to secure the 20[]-[] SUBI, and all proceeds thereof. D.Also concurrently herewith, and as contemplated by the Titling Trust Agreement, the Depositor and the 20[]-[] Securitization Trust are entering into the 20[]-[] Issuer SUBI Certificate Transfer Agreement, pursuant to which the Depositor is selling to the 20[]-[] Securitization Trust, without recourse, all of the Depositor’s right, title and interest in and to the 20[]-[] SUBI Certificate, and the interest in the 20[]-[] SUBI represented thereby, and all moneys due thereon and paid thereon or in respect thereof and the right to realize on any property that may be deemed to secure the 20[]-[] SUBI, and all proceeds thereof, in connection with a Securitized Financing thereof by the Depositor. E.The parties desire to supplement the servicing provisions of the Titling Trust Agreement, insofar as they apply to the 20[]-[] SUBI, the 20[]-[] SUBI Sub-Trust and the 20[]-[] SUBI Certificate, to provide for further specific servicing obligations that will benefit the holders of the 20[]-[] SUBI Certificate and the parties to and other beneficiaries of the Transaction Documents relating to the Securitized Financing contemplated by the 20[]-[] Securitization Indenture. NOW THEREFORE, in consideration of the premises and the mutual covenants herein contained, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by each party hereto, the parties hereto agree to the following supplemental obligations with regard to the 20[]-[] SUBI Sub-Trust: ARTICLEI DEFINITIONS 1.01Definitions.For all purposes of this 20[]-[] SUBI Servicing Supplement, except as otherwise expressly provided or unless the context otherwise requires, capitalized terms used and not otherwise defined herein shall have the meanings ascribed thereto in the Annex of Definitions attached to the Titling Trust Agreement or in the Annex of Supplemental Definitions attached to the 20[]-[] SUBI Supplement.In the event of any conflict between a definition set forth in the Annex of Definitions and the Annex of Supplemental Definitions, the definition set forth in the Annex of Supplemental Definitions shall prevail.In the event of any conflict between a definition set forth both herein and in the Annex of Definitions or Annex of Supplemental Definitions, the definition set forth herein shall prevail.All terms used in this 20[]-[] SUBI Servicing Supplement include, as appropriate, all genders and the plural as well as the singular. All references such as “herein”, “hereof” and the like shall refer to this 20[]-[] SUBI Servicing Supplement as a whole and not to any particular article or section within this 20[]-[] SUBI Servicing Supplement.All references such as “includes” and variations thereon shall mean “includes without limitation” and references to “or” shall mean “and/or”.Any reference herein to the “Titling Trustee, acting on behalf of the Titling Trust”, or words of similar import, shall be deemed to mean the Titling Trustee, acting on behalf of Toyota Lease Trust and all beneficiaries thereof.Any reference herein to the “20[]-[] Securitization Trustee, acting on behalf of the 20[]-[] Securitization Trust”, or words of similar import, shall be deemed to mean the 20[]-[] Securitization Trustee, acting on behalf of the Toyota Auto Lease Trust 20[]-[] and all beneficiaries thereof. ARTICLEII REPRESENTATIONS OF SERVICER 2.01Representations of Servicer.The Servicer makes the following representations to the Titling Trustee, the 20[]-[] Securitization Trustee and each SUBI Beneficiary.The representations speak as of the execution and delivery of this 20[]-[] SUBI Servicing Supplement and as of the Closing Date and shall survive the sale of the 20[]-[] SUBI Certificate to the 20[]-[] Securitization Trust and the pledge thereof to the Indenture Trustee pursuant to the Indenture: (a)Organization and Good Standing.The Servicer shall have been duly organized and shall be validly existing as a corporation in good standing under the laws of the State of California, with corporate power and authority to own its properties and to conduct its business as such properties shall be currently owned and such business is presently conducted, and had at all relevant times, and shall now have, corporate power, authority and legal right to acquire, own, sell and service the Contracts and related Leased Vehicles and to hold the related Contract Documents and Certificates of Title as custodian on behalf of the Titling Trust. (b)Due Qualification.The Servicer shall be duly qualified to do business as a foreign corporation in good standing, and shall have obtained all necessary licenses and approvals in all jurisdictions in which the ownership or lease of property or the conduct of its business (including the servicing of the 20[]-[] Contracts and related 20[]-[] Leased Vehicles as required by this 20[]-[] SUBI Servicing Supplement) shall require such qualifications and where the failure to so qualify will have a material adverse effect on the ability of the Servicer to conduct its business or perform its obligations under this 20[]-[] SUBI Servicing Supplement. (c)Power and Authority.The Servicer shall have the corporate power and authority to execute and deliver this 20[]-[] SUBI Servicing Supplement and to carry out its terms; and the execution, delivery and performance of this 20[]-[] SUBI Servicing Supplement have been duly authorized by the Servicer by all necessary corporate action. (d)Binding Obligations.This 20[]-[] SUBI Servicing Supplement shall have been duly authorized by all necessary corporate action on the part of the Servicer and shall constitute a legal, valid and binding obligation of the Servicer enforceable in accordance with its terms, except as enforceability may be limited by bankruptcy, insolvency, reorganization or other similar laws affecting creditors’ rights generally or by general equity principles. (e)No Violation.The consummation of the transactions contemplated by this 20[]-[] SUBI Servicing Supplement and the fulfillment of the terms of this 20[]-[] SUBI Servicing Supplement shall not conflict with, result in any breach of any of the terms and provisions of, nor constitute (with or without notice or lapse of time) a default under, the articles of incorporation or bylaws of the Servicer or any indenture, agreement or other instrument to which the Servicer is a party or by which it shall be bound; nor result in the creation or imposition of any Lien upon any of its properties pursuant to the terms of any such indenture, agreement or other instrument (other than this 20[]-[] SUBI Servicing Supplement), nor violate any law or, to the best of the Servicer’s knowledge, any order, rule or regulation applicable to the Servicer of any court or of any federal or state regulatory body, administrative agency or other governmental instrumentality having jurisdiction over the Servicer or its properties which breach, default, conflict, lien or violation would have a material adverse effect on the earnings, business affairs of the Servicer. (f)No Proceedings.There is no action, suit or proceeding before or by any court or governmental agency or body, domestic or foreign, now pending, or to the Servicer’s knowledge, threatened, against or affecting the Servicer:(i)asserting the invalidity or unenforceability of this 20[]-[] SUBI Servicing Supplement, the 20[]-[] Securitization Trust Agreement, the 20[]-[] Securitization Indenture, the Certificates or the Notes, (ii)seeking to prevent the issuance of the Certificates or the Notes or the consummation of any of the transactions contemplated by this 20[]-[] SUBI Servicing Supplement, the 20[]-[] Securitization Trust Agreement, the 20[]-[] Securitization Indenture or any Securitization Trust Documents, (iii)seeking any determination or ruling that might materially and adversely affect the performance by the Servicer of its obligations under, or the validity or enforceability of, this 20[]-[] SUBI Servicing Supplement, the 20[]-[] Securitization Trust Agreement, the 20[]-[] Securitization Indenture, the Certificates or the Notes, or (iv) relating to the Servicer and which might affect the federal or state income, excise, franchise or similar tax attributes of the Notes. ARTICLEIII CREATION OF 20[]-[] SUBI 3.01Initial Creation of 20[]-[] SUBI Portfolio and 20[]-[] SUBI Sub- Trust. (a)Pursuant to Section 3.01 of the Titling Trust Agreement and Section 2.01 of the 20[]-[] SUBI Supplement, the Titling Trustee has been directed to cause to be identified and allocated on the books and records of the Titling Trust the separate 20[]-[] SUBI Sub-Trust consisting of the 20[]-[] SUBI Portfolio and certain other associated Titling Trust Assets specified therein.The Titling Trustee, on behalf of the Titling Trust, hereby directs that the Servicer so identify and allocate such a separate portfolio of Contracts and related Leased Vehicles from among all Titling Trust Assets owned by the Titling Trustee on behalf of the Titling Trust and currently accounted for as part of the UTI Sub-Trust. (b)The Servicer hereby identifies, allocates and segregates such a portfolio of Contracts and related Leased Vehicles more particularly described on Exhibit A hereto, in order to create the initial 20[]-[] SUBI Portfolio. (c)The Servicer hereby represents and warrants to the Titling Trustee, the 20[]-[] Securitization Trustee and each SUBI Beneficiary that each of the Contracts described on Exhibit A hereto is an Eligible Contract.Exhibit A shall set forth as to each 20[]-[] Contract or 20[]-[] Leased Vehicle, as the case may be, (i) an identification number for the related 20[]-[] Leased Vehicle, (ii) the date of origination, (iii) the Securitization Value as of the Cutoff Date, (iv) the Securitization Residual Value, (v) the ALG Residual Value, (vi) the Contract Residual Value, (vii) the Monthly Payment and (viii) number of months remaining from the Cutoff Date to the month in which the Maturity Date occurs. 3.02[Reserved]. 3.03Servicer Payment in Respect of Certain Contracts and Leased Vehicles. (a)The representations and warranties of the Servicer set forth in Sections 3.01(c) with respect to each 20[]-[] Contract shall survive delivery of the related 20[]-[] Contract to the 20[]-[] SUBI Portfolio and the 20[]-[] SUBI Sub-Trust and shall continue (speaking as of the dates made) so long as each such 20[]-[] Contract remains outstanding, or until the termination of the 20[]-[] Securitization Indenture pursuant to the terms thereof, whichever occurs earlier.Each of the parties hereto shall inform the other parties to this 20[]-[] SUBI Servicing Supplement and the 20[]-[] Securitization Trustee promptly, in writing, upon the discovery of any breach of the Servicer’s representations and warranties made pursuant to Sections 3.01(c) that materially and adversely affects the interests of the 20[]-[] Securitization Trust in any 20[]-[] Contract.Within 60 days of the date on which it discovers or receives notice of such breach, unless such breach shall have been cured in all material respects, the Servicer shall, as the sole remedy for such breach, (i) remit the Reallocation Payment in respect of such 20[]-[] Contract into the 20[]-[] SUBI Collection Account as of the day on which such cure period shall have ended, (ii) reallocate such 20[]-[] Contract and the related 20[]-[] Leased Vehicle and other related Titling Trust Assets from the 20[]-[] SUBI Portfolio to the UTI Portfolio, and (iii) indemnify, defend and hold harmless the holders of the 20[]-[] SUBI Certificate (including without limitation the 20[]-[] Securitization Trustee on behalf of the 20[]-[] Securitization Trust and the Noteholders) and any subsequent servicer (if other than the current Servicer) from and against, any and all loss or liability with respect to or resulting from any such 20[]-[] Contract or related 20[]-[] Leased Vehicle. (b)In the event that the Servicer receives funds from a Dealer that is required, pursuant to a Dealer Agreement, to repurchase a Contract or Leased Vehicle included in the 20[]-[] SUBI Portfolio, the Servicer shall, subject to Section 3.01 of the 20[]-[] SUBI Supplement, within two Business Days of receipt thereof, deposit such funds into the 20[]-[] SUBI Collection Account, which deposit shall satisfy the UTI Beneficiary’s obligations with respect to enforcement of such Dealer repurchase obligation, and return to the repurchasing Dealer the Certificate of Title and Contract with respect to such Leased Vehicle. (c)The obligations of the Servicer pursuant to this Section 3.03 shall survive any termination of the Servicer with respect to the 20[]-[] SUBI Portfolio and 20[]-[] SUBI Sub-Trust under this 20[]-[] SUBI Servicing Supplement or the Titling Trust Agreement. 3.04Filings.The Servicer will undertake all other and future actions and activities as may be reasonably necessary to perfect (or evidence) and confirm the foregoing allocations of Trust Assets to the 20[]-[] SUBI Sub-Trust and the 20[]-[] SUBI Portfolio, as the case may be, including filing or causing to be filed UCC financing statements and executing and delivering all related filings, documents or writings as may be reasonably necessary hereunder or under any other Securitization Trust Documents, whether on its own behalf or pursuant to the power of attorney granted by the Grantor in the 20[]-[] SUBI Supplement; provided, however, that in no event shall the Servicer be required to take any action to perfect a security interest that may be held by the 20[]-[] Securitization Trustee in any 20[]-[] Leased Vehicle. ARTICLEIV SPECIFIC REQUIREMENTS FOR ADMINISTRATION AND SERVICING OF CONTRACTS IN 20[]-[] SUBI PORTFOLIO 4.01Servicer Bound by Titling Trust Agreement. (a)Except as otherwise specifically provided herein:(i) the Servicer shall continue to be bound by all provisions of the Titling Trust Agreement with respect to the 20[]-[] Contracts, the 20[]-[] Leased Vehicles and other associated Titling Trust Assets in the 20[]-[] SUBI Sub-Trust, including without limitation the provisions thereof relating to the administration and servicing of 20[]-[] Contracts; and (ii) the provisions set forth herein shall operate either as additions to or modifications of the extant obligations of the Servicer under the Titling Trust Agreement, as the context may require.In the event the provisions of this 20[]-[] SUBI Servicing Supplement are more exacting or specific than those contained in the Titling Trust Agreement or in the event of any conflict between the provisions of this 20[]-[] SUBI Servicing Supplement with respect to the 20[]-[] SUBI, and those of the Titling Trust Agreement, the provisions of this 20[]-[] SUBI Servicing Supplement shall govern. (b)For purposes of determining the Servicer’s obligations with respect to the servicing of the 20[]-[] SUBI Sub-Trust under this 20[]-[] SUBI Servicing Supplement (including without limitation pursuant to Article IV hereof), general references in the Titling Trust Agreement to:(i) a SUBI Account shall be deemed to refer more specifically to a 20[]-[] SUBI Account; (ii) a SUBI Asset shall be deemed to refer more specifically to a 20[]-[] SUBI Asset; (iii) an appropriate or applicable SUBI Collection Account shall be deemed to refer more specifically to the 20[]-[] SUBI Collection Account; (iv) a SUBI Portfolio shall be deemed to refer more specifically to the 20[]-[] SUBI Portfolio; (v) a SUBI Sub-Trust shall be deemed to refer more specifically to the 20[]-[] SUBI Sub-Trust; (vi) a SUBI Servicing Supplement shall be deemed to refer more specifically to this 20[]-[] SUBI Servicing Supplement; and (vii) a SUBI Supplement shall be deemed to refer more specifically to the 20[]-[] SUBI Supplement. (c)Coincident with the execution and delivery of this 20[]-[] SUBI Servicing Supplement, the Servicer shall furnish the 20[]-[] Securitization Trustee, on behalf of the 20[]-[] Securitization Trust, with an Officer’s Certificate listing the officers or other authorized signatories of the Servicer currently involved in, or responsible for, the administration and servicing of the Contracts in the 20[]-[] SUBI Portfolio, which list shall from time to time be updated by the Servicer. 4.02Collection of Monthly Payments and Remittances; Application of Proceeds; Accounts. (a)Notwithstanding anything herein or in the Titling Trust Agreement to the contrary, the Servicer shall, in accordance with its Customary Servicing Practices (i) collect all payments required under the terms and provisions of each 20[]-[] Contract included in the 20[]-[] SUBI Portfolio; (ii) cause each Obligor to make all payments in respect of the related 20[]-[] Contract included in the 20[]-[] SUBI Portfolio to which such Obligor is a party or otherwise obligated; and (iii) to deposit all Collections into the 20[]-[] SUBI Collection Account on or prior to 11:00am New York time on the related Payment Date relating to each Collection Period except as otherwise specified herein or in Section 3.01 of the 20[]-[] SUBI Supplement (in connection with any failure to satisfy the Monthly Remittance Conditions), it being understood that, with respect to Sales Proceeds, the Servicer shall not be obligated to remit the actual Sales Proceeds for 20[]-[] Leased Vehicles removed from the Titling Trust under the Like-Kind Exchange Program, but instead such Sales Proceeds shall be held by the Qualified Intermediary and the Servicer will remit an amount equal to such Sales Proceeds with respect to each 20[]-[] Leased Vehicle or 20[]-[] Contract subject to the Like-Kind Exchange Program as provided above).For the avoidance of any doubt, nothing in the immediately preceding sentence shall be interpreted to limit the ability of the Servicer to use procedures in connection with new programs commenced in the ordinary course of business, whether or not implemented on a test basis. Notwithstanding the provisions of Section 8.03 of the 20[]-[] Securitization Indenture, in accordance with the provisions of Section 7.01 of the Titling Trust Agreement, for so long as TMCC is the Servicer and the Monthly Remittance Conditions are satisfied, the Servicer will be entitled to make deposits of Collections into the 20[]-[] SUBI Collection Account net of amounts reimbursable or payable to the Servicer as compensation (including in respect of amounts advanced by the Servicer in respect of amounts otherwise payable to the 20[]-[] Securitization Trustee or to the Titling Trustee or Trust Agent) and net of amounts payable or reimbursable (and actually so paid or reimbursed directly by the Servicer) in respect of the Titling Trust.To the extent the Servicer makes deposits net of any such amounts, the Servicer will cause each relevant Servicer’s Certificate to correctly and accurately account for such amounts in providing all information with respect to allocations, applications and payments to be made pursuant to Section 8.03 of the 20[]-[] Securitization Indenture on the same basis as though such amounts were in fact deposited into the 20[]-[] SUBI Collection Account.Moreover, the Servicer will, in each relevant Servicer’s Certificate, instruct the 20[]-[] Securitization Trustee not to make any distribution to the Servicer, Depositor or Titling Trustee to the extent that the Servicer has made any deposit net of a corresponding amount, and the 20[]-[] Securitization Trustee will have no obligation with respect to or liability for following any such instruction by the Servicer. The Servicer shall give the 20[]-[] Securitization Owner Trustee, the 20[]-[] Securitization Trustee and each Rating Agency written notice of the failure of the Monthly Remittance Condition (and any subsequent curing of the failed Monthly Remittance Condition) as soon as practical after the occurrence thereof.Notwithstanding the failure of any Monthly Remittance Condition, the Servicer may utilize an alternative collection remittance schedule (which may be the remittance schedule previously utilized prior to the failure of such Monthly Remittance Condition), if the Servicer provides to the 20[]-[] Securitization Owner Trustee and 20[]-[] Securitization Trustee written confirmation from each Rating Agency that such alternative remittance schedule will not result in the reduction or withdrawal of the rating then assigned to any Class of Notes. (b)Consistent with the foregoing, the Servicer may in its discretion (i) waive any late payment charge or similar charge, in whole or in part, in connection with delinquent payments on or deferrals or extensions of a Contract included in the 20[]-[] SUBI Portfolio and (ii) defer one or more payments under a 20[]-[] Contract or extend the Maturity Date of any 20[]-[] Contract.Notwithstanding the foregoing, the Servicer may not extend the Maturity Date of any 20[]-[] Contract by more than six months in the aggregate or such that its Maturity Date will occur later than the last day of the Collection Period related to the Class B Final Scheduled Payment Date; provided, however, that if the Servicer extends the Maturity Date thereof by more than [] months in the aggregate or so that the extended Maturity Date will occur later than the last day of the Collection Period relating to the Class B Final Scheduled Payment Date, then, as the sole remedy therefor, the Servicer shall, on or prior to the Payment Date related to the Collection Period in which such extension was granted or in which the Servicer discovers or is notified that an improper extension was granted, (y) deposit into the 20[]-[] SUBI Collection Account an amount equal to the Securitization Value of such Contract as of the last day of the related Collection Period, and (z) reallocate such 20[]-[] Contract and the related 20[]-[] Leased Vehicle from the 20[]-[] SUBI Portfolio and 20[]-[] SUBI Sub-Trust to the UTI Portfolio and UTI Sub-Trust.The obligations of the Servicer pursuant to this Section 4.02(b) shall survive any termination of the Servicer’s obligations with respect to the 20[]-[] SUBI Portfolio under this 20[]-[] SUBI Servicing Supplement. (c)As to any Monthly Payments, Liquidation Proceeds, Insurance Proceeds, Prepayments, Payments Ahead or any other payments by or on behalf of any Obligor or otherwise (excluding any late fees or deferral fees) with respect to any 20[]-[] Contract or related 20[]-[] Leased Vehicle, including (if applicable) any proceeds of recourse payments by the originating Dealer, whether received by the Servicer through any lock box or similar mechanism used for the collection of regular periodic payments on Contracts owned or serviced by it or received directly by the Servicer at any of its servicing offices, but subject to Section 4.08 of this 20[]-[] SUBI Servicing Supplement with regard to Liquidation Proceeds and Insurance Proceeds: (i)Upon receipt of any such funds (including funds initially deposited in any Servicer lock-box account), the Servicer shall deposit such funds into its operating account and shall ascertain promptly the following information: (A) the amount of each receipt, (B) the Contract number to which such receipt relates, (C) the nature of the payment (i.e., whether a Monthly Payment, other Liquidation Proceeds, a Prepayment, payment of the Contract Residual Value of the related Leased Vehicle or any other payment by or on behalf of any Obligor), (D) the date such payment is credited; and (E) that such Contract has been allocated to the 20[]-[] SUBI Portfolio and 20[]-[] SUBI Sub-Trust. (ii)As to any such funds received by the Servicer after the date, if any, on which it ceases to satisfy the Monthly Remittance Conditions, the Servicer shall segregate all such funds from other SUBI Sub-Trusts, and deposit all such funds (net of reimbursement of any Liquidation Expenses incurred by the Servicer with respect to any 20[]-[] Leased Vehicle whose Liquidation Proceeds are included among such funds) into the 20[]-[] SUBI Collection Account maintained by the 20[]-[] Securitization Trustee.Such amounts will thereafter be applied as set forth in Section 3.01(d) of the 20[]-[] SUBI Supplement. (iii)[Reserved]. (iv)Upon the determination by the Servicer that any proceeds received by it with respect to any 20[]-[] Contract constitute one or more Payments Ahead, the Servicer shall, unless otherwise instructed by the Titling Trustee, (A) maintain appropriate records of such Payment Ahead so as to be able to timely apply such Payment Ahead as a Monthly Payment with respect to the applicable Contract and (B) deposit such Payment Ahead into the 20[]-[] SUBI Collection Account on or prior to 11:00am New York time on the related Payment Date relating to the Collection Period during which such Payment Ahead is to be applied, or, after the date, if any, on which it ceases to satisfy the Monthly Remittance Conditions, within two Business Days of such date. (d)The Servicer shall treat all Charged-Off Vehicle Proceeds and Matured Leased Vehicle Proceeds in the manner provided for other Liquidation Proceeds in the Titling Trust Agreement and this 20[]-[] SUBI Supplement; provided, however, as set forth in Section 4.07 of this 20[]-[] SUBI Servicing Supplement, that the Servicer may be reimbursed for related Charged-Off Vehicle Expenses, Matured Leased Vehicle Expenses, other Liquidation Expenses and Insurance Costs as provided in Section 4.02(h). (e)The Servicer shall deposit into the 20[]-[] SUBI Collection Account on or before each Payment Date each Security Deposit that was applied in respect of a Contract during the related Collection Period and not paid to a third party or to the Servicer as Liquidation Expenses or Matured Leased Vehicle Expenses, or reimbursements in respect thereof. (f)The Servicer, on behalf of the Titling Trustee, shall establish and maintain the 20[]-[] SUBI Collection Account as set forth in Section 3.01(a) of the 20[]-[] SUBI Supplement. (g)On each Determination Date, the Servicer shall make the calculations necessary to allow the 20[]-[] Securitization Trustee to make allocations, applications and payments to holders of, or to the 20[]-[] SUBI Accounts on behalf of the holders of, the 20[]-[] SUBI Certificate on the related Payment Date in accordance with Section 8.03 of the 20[]-[] Securitization Indenture.In connection therewith, the Servicer shall determine the amount of Titling Trust Expenses incurred or suffered during the preceding Collection Period and shall allocate such Titling Trust Expenses among the various Sub-Trusts, including the 20[]-[] SUBI Sub-Trust, in good faith and so as not to disproportionately affect any Sub-Trust, generally as provided for in Section 3.04 or 7.04, as appropriate, of the Titling Trust Agreement. (h)The Servicer will be entitled to reimbursement of Matured Leased Vehicle Expenses, Charged-Off Vehicle Expenses and other Liquidation Expenses.The Servicer is hereby authorized to net such expenses from proceeds or Collections in respect of the related 20[]-[] Contracts or 20[]-[] Leased Vehicles (including Liquidation Proceeds), or to withdraw such amounts from amounts on deposit in the 20[]-[] SUBI Collection Account.The Servicer also will be entitled to reimbursement of certain payments it makes on behalf of Obligors (including payments it makes on behalf of the related Obligors of taxes, vehicle registration charges, clearance of parking tickets and similar items and expenses and charges incurred by it in the ordinary course of servicing the 20[]-[] Contracts) from Collections with respect to the 20[]-[] Contracts (whether or not as separate payments thereof by the related Obligors) or from amounts realized upon the final disposition of 20[]-[] Leased Vehicles. To the extent such amounts are not reimbursed prior to or at the final disposition of the related 20[]-[] Leased Vehicle but remain unpaid by the related Obligor, such unreimbursed amounts (together with any unpaid Monthly Payments under the related 20[]-[] Contract) will be treated as Matured Leased Vehicle Expenses, Charged-off Vehicle Expenses or other Liquidation Expenses, as the case may be, and the Servicer is hereby authorized to offset such reimbursable payments, expenses and charges against Matured Leased Vehicle Proceeds, Charged-off Vehicle Proceeds or other Liquidation Proceeds, as the case may be.To the extent that during any Collection Period, Collections, Matured Leased Vehicle Proceeds, Charged-off Vehicle Proceeds or other Liquidation Proceeds or separate payments from the Obligors in respect of such payments, charges and expenses are deposited into the 20[]-[] SUBI Collection Account rather than so offset by the Servicer, the Servicer shall notify the Titling Trustee and the 20[]-[] Securitization Trustee in writing as to any such amount and the Servicer is hereby authorized to deduct such amounts from amounts on deposit or otherwise to be deposited into the 20[]-[] SUBI Collection Account (the total of such amounts, without interest, the “Servicer Reimbursement”). (i)The Servicer shall account to the Titling Trustee and the 20[]-[] Securitization Trustee with respect to the 20[]-[] SUBI Sub-Trust separately from any other Sub-Trust. (j)The Servicer shall direct the Titling Trustee or the 20[]-[] Securitization Trustee, as applicable, to invest amounts held in the 20[]-[] SUBI Accounts in Eligible Investments as provided in the Titling Trust Agreement, 20[]-[] SUBI Supplement and the 20[]-[]Securitization Indenture.The maximum permissible maturities of any such investments pursuant to this clause on any date shall be not later than the Business Day immediately preceding the Payment Date next succeeding the date of such investment, except for investments on which the Trust Agent or 20[]-[] Securitization Trustee, respectively, is the obligor (including repurchase agreements as to which it, in its commercial capacity, is liable as principal), or that are TMCC Demand Notes, which may mature on such next succeeding Payment Date. (k)In the event the Servicer provides to the UTI Beneficiary, the Titling Trustee and the 20[]-[] Securitization Trustee a letter from each Rating Agency to the effect that the utilization by the Servicer of a remittance schedule differing from those contemplated herein or in the 20[]-[] SUBI Supplement with respect to Collections to be deposited in the 20[]-[] SUBI Collection Account will not result in a qualification, downgrading or withdrawal of the then-current rating assigned to the Rated Certificates by such Rating Agency, (i) this 20[]-[] SUBI Servicing Supplement (and any corresponding or related Sections in the 20[]-[] SUBI Supplement) may be so modified without the consent of any Noteholders and (ii) the Servicer may remit such Collections to the 20[]-[] SUBI Collection Account in accordance with that alternative remittance schedule. (l)The parties hereto acknowledge that the Titling Trustee, on behalf of the Titling Trust, has made a complete transfer to the 20[]-[] Securitization Trustee of the Collections in respect of the 20[]-[] SUBI Assets contained in all accounts maintained by the Titling Trustee and, except as provided in this 20[]-[] SUBI Servicing Supplement, the 20[]-[] SUBI Supplement and the 20[]-[] Securitization Indenture, neither the Titling Trustee nor the Servicer has any right to direct such funds to a third party or to receive such funds (other than to receive such funds pursuant to an investment thereof in Eligible Investments on which such party is the obligor). (m)In the event of a sale, disposition or other liquidation of the 20[]-[] SUBI Certificate and the other property of the 20[]-[] Securitization Trust pursuant to the terms of the 20[]-[] Securitization Indenture, the Servicer shall allocate the net proceeds thereof as set forth in the 20[]-[] Securitization Indenture. (n)The Servicer shall be required to repurchase and reallocate a 20[]-[] Leased Vehicle and the related 20[]-[] Contract from the 20[]-[] SUBI and remit to the related 20[]-[] SUBI Collection Account a Reallocation Payment for such 20[]-[] Leased Vehicle and 20[]-[] Contract if the related Obligor moves to a state that is not a Trust State and such state does not become a Trust State within 90 days after the Servicer has become aware of such move.The Reallocation Payment must be made by the Servicer on or prior to the Payment Date following the end of such 90-day period. 4.03Records. (a)As to any proceeds or other receipts with respect to any Trust Asset, including without limitation Monthly Payments, Prepayments, Liquidation Proceeds and any other payments by or on behalf of any Obligor or otherwise with respect to any 20[]-[] Contract or 20[]-[] Leased Vehicle, the Servicer shall maintain or cause to be maintained such computer and manual records with respect to all such proceeds and other receipts in accordance with its Customary Servicing Practices. (b)The Servicer shall retain or cause to be retained all data (including, without limitation, computerized records), together with all operating software and appropriate documentation, relating directly to or maintained in connection with the servicing of the 20[]-[] Contracts (the “Contract Records”) consistent with its then-applicable retention policies or applicable law.The Servicer shall provide or cause to be provided to the Titling Trustee, on behalf of the Titling Trust, upon its request, copies of all such data and appropriate documentation retained by the Servicer at all reasonable times and upon reasonable notice.The Servicer shall promptly report to the Titling Trustee, on behalf of the Titling Trust, any failure on its part to maintain the Contract Records as herein provided and promptly take appropriate action to remedy any such failure. (c)Upon the occurrence and during the continuance of a Servicer Default or if the rights of the Servicer with respect to the 20[]-[] SUBI Portfolio are terminated in accordance with Section 6.01(b) of this 20[]-[] SUBI Servicing Supplement or, if this 20[]-[] SUBI Servicing Supplement is terminated pursuant to Section 7.01, the Servicer shall, on demand of the Titling Trustee, on behalf of the Titling Trust (either at the request of the 20[]-[] Securitization Trustee or, as provided in Section 6.01(b) of this 20[]-[] SUBI Servicing Supplement, upon demand of the Holders of Notes evidencing not less than a majority of the Controlling Class of Notes, deliver to the 20[]-[] Securitization Trustee all such data, operating software and appropriate documentation necessary for the servicing of the 20[]-[] Contracts, including but not limited to the related Contract Documents and Title Documents, all moneys collected by it and required to be deposited in any 20[]-[] SUBI Account on behalf of the Titling Trust, or in the 20[]-[] SUBI Collection Account or the 20[]-[] SUBI Reserve Account on behalf of the 20[]-[] Securitization Trust, all Security Deposits with respect to 20[]-[] Contracts, and any 20[]-[] Leased Vehicle in the possession of the Servicer and that has not yet been sold or otherwise disposed of.In addition to delivering such data, operating software and appropriate documentation and moneys, if a new servicer is appointed, the Servicer shall use its commercially reasonable efforts to effect the orderly and efficient transfer of the servicing of the 20[]-[] Contracts to the party that will be assuming responsibility for such servicing, including, without limitation, directing Obligors to remit payments in respect of such Contracts to an account or address designated by the Titling Trustee or such new servicer. 4.04Collection and Application of Security Deposits. Subject to Section 4.03I of this 20[]-[] SUBI Servicing Supplement, the Servicer shall retain each Security Deposit remitted to it (or deemed remitted to it) as agent and bailee for the Obligor until such time as the Titling Trust, the Titling Trustee on behalf of the Titling Trust, or the Servicer may lawfully and under the terms of the related 20[]-[] Contract apply such Security Deposit against unpaid amounts owed under the 20[]-[] Contract, damages to the related 20[]-[] Leased Vehicle, excess wear and tear charges, expenses in connection with the refurbishment and disposal of the related 20[]-[] Leased Vehicle or against fees, charges, payments or expenses advanced or paid by the Servicer in accordance with applicable law and its Customary Servicing Practices and the related 20[]-[] Contract, from and after which time such amounts will be 20[]-[] SUBI Assets, subject to any reimbursement due to the Servicer.To the extent any Security Deposit or portion thereof is to be treated as proceeds of a 20[]-[] Contract or 20[]-[] Leased Vehicle (because such 20[]-[] Contract has become a Charged-Off Contract), the related Security Deposit or such portion shall be deemed to be Liquidation Proceeds.On or prior to each Payment Date, or otherwise as provided in Section 4.02I(ii) of this 20[]-[] SUBI Servicing Supplement, the Servicer shall deposit into the 20[]-[] SUBI Collection Account each Security Deposit that became Liquidation Proceeds during the related Collection Period; otherwise, each Security Deposit related to a 20[]-[] Contract, after deduction for amounts applied towards the payment or reimbursement of any amount described above, shall be returned to the related Obligor by the Servicer upon termination of such 20[]-[] Contract. 4.05Appointment of Subservicer. (a)The Servicer may at any time after the execution of this 20[]-[] SUBI Servicing Supplement appoint a Subservicer to perform all or any portion of its obligations as Servicer hereunder; provided, however, that the Servicer shall remain obligated and be liable to the 20[]-[] Securitization Trust, the 20[]-[] Securitization Owner Trustee, the 20[]-[] Securitization Trustee, the Certificateholder and the Noteholders for the servicing and administering of the 20[]-[] Contracts and 20[]-[] Leased Vehicles in accordance with the provisions hereof without diminution of such obligation and liability by virtue of the appointment of such Subservicer and to the same extent and under the same terms and conditions as if the Servicer alone were servicing and administering the 20[]-[] Contracts and 20[]-[] Leased Vehicles.The fees and expenses of the Subservicer shall be as agreed between the Servicer and its Subservicer from time to time, and none of the the 20[]-[] Securitization Trust, the 20[]-[] Securitization Owner Trustee, the 20[]-[] Securitization Trustee, the Certificateholder or the Noteholders shall have any responsibility therefor. (b)The Servicer shall cause any Subservicer used by the Servicer (or by any Subservicer) for the benefit of the 20[]-[] Securitization Trust to comply with the reporting and compliance provisions of this 20[]-[] SUBI Servicing Supplement to the same extent as if such Subservicer were the Servicer, and to provide the information required with respect to such Subservicer as is required to file all required reports with the Commission.The Servicer shall be responsible for obtaining from each Subservicer and delivering to the 20[]-[] Securitization Trust and the Administrator any servicer compliance statement required to be delivered by such Subservicer under Section 5.02, any assessment of compliance and attestation required to be delivered by such Subservicer under Section 5.03 and any certification required to be delivered to the Person that will be responsible for signing the Sarbanes Certification under Section 5.03(a)(iv) as and when required to be delivered. (c)The Servicer shall promptly upon request provide to the 20[]-[] Securitization Trust or the Administrator, acting on behalf of the 20[]-[] Securitization Trust, a written description (in form and substance satisfactory to the 20[]-[] Securitization Trust and the Administrator) of the role and function of each Subcontractor utilized by the Servicer or any Subservicer, specifying (i)the identity of each such Subcontractor, (ii)which, if any, of such Subcontractors are “participating in the servicing function” within the meaning of Item 1122 of Regulation AB, and (iii)which, if any, elements of the Servicing Criteria will be addressed in assessments of compliance provided by each Subcontractor identified pursuant to clause (ii) of this paragraph. (d)As a condition to the utilization of any Subcontractor determined to be “participating in the servicing function” within the meaning of Item 1122 of Regulation AB, the Servicer shall cause any such Subcontractor used by the Servicer (or by any Subservicer) for the benefit of the 20[]-[] Securitization Trust and the Depositor to comply with the reporting and compliance provisions of this 20[]-[] SUBI Servicing Supplement to the same extent as if such Subcontractor were the Servicer.The Servicer shall be responsible for obtaining from each Subcontractor and delivering to the 20[]-[] Securitization Trust and the Administrator any assessment of compliance and attestation required to be delivered by such Subcontractor, in each case as and when required to be delivered. 4.06Payment of Certain Fees and Expenses; No Offset. (a)[Reserved]. (b)Prior to the termination of the Servicer’s rights and obligations with respect to the 20[]-[] SUBI Sub-Trust and thereafter if such termination results from a Servicer Default, the obligations of the Servicer with respect to the 20[]-[] SUBI Sub-Trust shall not be subject to any defense, counterclaim or right of offset that the Servicer has or may have against any UTI Beneficiary, the Titling Trustee on behalf of the Titling Trust, or the 20[]-[] Securitization Trustee, whether in respect of this 20[]-[] SUBI Servicing Supplement, the 20[]-[] SUBI Supplement, any Securitization Trust Document, any 20[]-[] Contract, any related Contract Document, any 20[]-[] Leased Vehicle or otherwise. 4.07Servicing Compensation.As compensation for the performance of its obligations hereunder, the Servicer shall be entitled to receive on each Payment Date, out of Available Collections and in accordance with the priorities of payments specified in Section 8.03 of the 20[]-[] Securitization Indenture, the Total Servicing Fee.The Basic Servicing Fee in respect of a Collection Period shall be calculated based on a 360-day year comprised of twelve 30-day months.Except to the extent otherwise provided herein, the Servicer shall be required to pay all expenses incurred by it in connection with its activities under this 20[]-[] SUBI Servicing Supplement (including fees and disbursements of the 20[] Securitization Owner Trustee, the 20[] Securitization Trustee, the Administrator and the independent accountants, transition expenses as provided in Section 6.03 hereof, taxes imposed on the Servicer, expenses incurred by the Servicer in connection with its preparation of reports hereunder, expenses incurred by the Indenture Trustee in connection with a sale or liquidation of the Trust Estate under Section 5.04(c) of the 20[] Securitization Indenture and all other fees and expenses not expressly stated under this 20[]-[] SUBI Servicing Supplement to be for the account of the Certificateholder).The Servicer shall also be entitled to any late fees, deferral fees and other administrative fees or similar charges paid by any Obligor pursuant to a 20[]-[] Contract during the related Collection Period, and the Servicer may be reimbursed for advancing certain Administrative Expenses as provided in this 20[]-[] SUBI Servicing Supplement.Further, as additional servicing compensation with regard to the 20[]-[] SUBI Sub-Trust, the Servicer also shall receive income as and to the extent provided in the 20[]-[] Securitization Indenture. Except to the extent otherwise provided herein, the Servicer shall pay all expenses incurred by it in connection with its servicing activities hereunder and shall not be entitled to reimbursement of such expenses except to the extent that such expenses (A) constitute Charged-Off Vehicle Expenses, Matured Lease Vehicle Expenses or other Liquidation Expenses, (B) as provided in Section 4.12 of this 20[]-[] SUBI Servicing Supplement, are recoverable under an applicable Insurance Policy, or (C) constitute repayments from the related Obligor, as provided in Section 4.08 of this 20[]-[] SUBI Servicing Supplement.For so long as there shall be only one Servicer for the Titling Trust, the Total Servicing Fee shall be deemed to be an expense incurred with respect to the Titling Trust Assets generally; if at any time the Servicer shall only service some (but not all) Sub-Trusts, the Total Servicing Fee shall be deemed to be an expense incurred with respect to that discrete group of Titling Trust Assets contained in the Sub-Trusts the Servicer then services. 4.08Repossession and Sale of Leased Vehicles.In accordance with the procedures used by the Servicer in respect of any comparable leases and leased vehicles serviced by it for its own account or the accounts of its Affiliates (including procedures used in connection with new programs commenced in the ordinary course of business, whether or not implemented on a test basis), the Servicer shall use its commercially reasonable efforts to (i) repossess the Defaulted Vehicle related to any 20[]-[] Contract to the same extent the Servicer would repossess a vehicle pursuant to a lease contract that is property of the Servicer or (ii) otherwise take possession of any 20[]-[] Leased Vehicle related to any 20[]-[] Contract to the same extent the Servicer would take possession of a vehicle pursuant to a lease contract that is property of the Servicer. The Servicer shall, in accordance with the standards set forth in the immediately preceding paragraph: (a)follow such practices and procedures as it shall deem necessary or advisable in its servicing of closed-end automobile and light duty truck leases, which may include reasonable efforts to realize upon any recourse to Dealers, consigning a 20[]-[] Leased Vehicle to a motor vehicle dealer for resale or selling a 20[]-[] Leased Vehicle at public or private sale; and (b)sell or otherwise dispose of each 20[]-[] Leased Vehicle that is repossessed in accordance with the related 20[]-[] Contract or that becomes a Matured Vehicle for the 20[]-[] SUBI Sub-Trust and, if such related 20[]-[] Contract relates to a Defaulted Vehicle, shall commence and prosecute any proceedings in respect of such 20[]-[] Contract (and such 20[]-[] Leased Vehicle) in its own name or, if the Servicer deems it necessary, in the name of the Titling Trustee, on behalf of the Titling Trust. The obligations of the Servicer under this Section are subject to the provision that, in the event of damage to a 20[]-[] Leased Vehicle from a cause for which the Obligor under the related 20[]-[] Contract was not required to obtain casualty insurance or maintain such insurance in full force and effect, the Servicer shall not be required to expend its own funds in repairing such 20[]-[] Leased Vehicle unless it shall reasonably determine that such restoration will increase Liquidation Proceeds (net of Liquidation Expenses) of the related 20[]-[] Contract by at least an equivalent amount.The Servicer shall only expend funds in connection with the repossession and/or sale of any 20[]-[] Leased Vehicle to the extent that it would do so in connection with the sale or disposition of vehicles subject to lease contracts that are its own property. The Servicer shall be responsible for all other costs and expenses incurred by it in connection with any action taken in respect of a 20[]-[] Contract or the related 20[]-[] Leased Vehicle; provided, however, that it shall be entitled to reimbursement of such costs and expenses to the extent they constitute Charged-Off Vehicle Expenses, Matured Leased Vehicle Expenses or other Liquidation Expenses or expenses recoverable under an applicable Insurance Policy.All Charged-off Vehicle Proceeds, Matured Leased Vehicle Proceeds or other Liquidation Proceeds and Insurance Proceeds shall be deposited and transferred as provided in Section 4.02 of this 20[]-[] Servicing Supplement.Notwithstanding the foregoing, in the event the Servicer determines that, in accordance with its normal servicing procedures, it will apply the Insurance Proceeds with respect to a damaged or destroyed Leased Vehicle to the substitution of another vehicle (for which the 20[]-[] Contract will remain in force, but will relate to such substituted vehicle), the Servicer shall be permitted to so apply such Insurance Proceeds and shall not report or treat such funds as Insurance Proceeds hereunder.Any such substituted vehicle shall thereafter be the relevant 20[]-[] Leased Vehicle and such vehicle shall be the “related Leased Vehicle” or “related 20[]-[] Leased Vehicle” with respect to such 20[]-[] Contract, for all purposes of the 20[]-[] SUBI Sub-Trust. Notwithstanding the foregoing, prior to transferring any such funds out of its operating account, the Servicer shall first deduct therefrom any unreimbursed Charged-Off Vehicle Expenses, Matured Leased Vehicle Expenses or other Liquidation Expenses and expenses recoverable under an applicable Insurance Policy.In connection with this Section, the Titling Trustee, on behalf of the Titling Trust, shall grant to the Servicer a power of attorney in the form attached as Exhibit B with regard to the 20[]-[] Leased Vehicles, with full power of substitution.The Servicer shall not conduct such a substitution other than in the ordinary course of its business and on substantially the same terms as are consistent with its past practices. The Servicer is not required hereby to deduct from Charged-Off Vehicle Proceeds, Matured Leased Vehicle Proceeds or other Liquidation Proceeds or Insurance Proceeds with respect to any particular 20[]-[] Leased Vehicle all related unreimbursed Charged-Off Vehicle Expenses, Matured Leased Vehicle Expenses or other Liquidation Expenses or expenses recoverable under an applicable Insurance Policy prior to transferring such funds out of its operating account.Such expenses may instead be reimbursed as provided in Section 4.02(h) of this 20[]-[] SUBI Servicing Supplement. Immediately prior to the sale or disposition of a Matured Leased Vehicle or a Defaulted Vehicle, the Servicer (so long as TMCC is the Servicer) may reallocate such Matured Leased Vehicle or Defaulted Vehicle from the 20[]-[] SUBI to the UTI for purposes of implementing the Servicer’s Like-Kind Exchange Program.In connection with such reallocation, the Servicer will cause to be deposited into the 20[]-[] SUBI Collection Account an amount equal to Sales Proceeds (in lieu of actual Sales Proceeds) no later than two Business Days after such reallocation, or, if the Monthly Remittance Condition is met, the Servicer shall be permitted to retain such amounts until such amounts are required to be disbursed on the next Payment Date.Upon receipt of an amount equal to Sales Proceeds with respect to each such Matured Leased Vehicle or Defaulted Vehicle, the 20[]-[] SUBI shall have no claim against or interest in such Matured Leased Vehicle or Defaulted Vehicle. Pending deposit into the 20[]-[] SUBI Collection Account, Collections may be employed by the Servicer at its own risk and for its own benefit and shall not be segregated from its own funds; provided, that the Servicer shall be permitted to apply Sales Proceeds for the acquisitions of leases and vehicles through the Like-Kind Exchange Program, in which case it shall remit an amount equal to Sales Proceeds with respect to each 20[]-[] Leased Vehicle or 20[]-[] Contract subject to the Like-Kind Exchange Program no later than twoBusiness Days after such reallocation, or, if the Monthly Remittance Condition is met, the Servicer shall be permitted to retain such amount received during a Collection Period until 11:00am New York time on the related Payment Date.Notwithstanding anything to the contrary set forth herein or in the Titling Trust Agreement, amounts in the escrow account established pursuant to the Like-Kind Exchange Program shall not be subject to any lien so long as there is no Event of Default under the 20[]-[] Securitization Indenture. 4.09Servicer to Act on Behalf of Titling Trust. (a)In order to facilitate the servicing of the 20[]-[] SUBI Sub-Trust by the Servicer, the Titling Trustee, on behalf of the Titling Trust, hereby appoints the Servicer as its agent, bailee and custodian to retain possession of the related Contract Documents, Title Documents and any other related items that from time to time come into possession of the Servicer, and the Servicer hereby accepts such appointment.The parties hereto expressly acknowledge and agree that the Servicer may appoint a third party to act as the agent of the Servicer to maintain possession of such documents, electronic files or instruments as contemplated by
